Gray, C. J.
Upon the facts found by'the judge below, the defendant had a lien upon the mare in his possession, for the expense and skill bestowed in improving and training her so as to be in a condition to run at races. Bevan v. Waters, 3 Car. & P. 520; S. C. Mood. & Malk. 235. Scarfe v. Morgan, 4 M. & W. 270, 283. Forth v. Simpson, 13 Q. B. 680. 2 Kent Com. 634, 635. It may well be doubted whether the fact that the mare was, as the defendant knew, to be illegally used to run for bets and wagers, and was so used while in the defendant’s possession, made the contract for training her illegal; and it is quite clear that, even if the parties were in pari delicto, potior est conditio possidentis, and the law will not assist the plaintiff to obtain possession of the mare, without paying the defendant for his services under the executed contract, by which the general owner had voluntarily transferred to the defendant a special property in the mare. Scarfe v. Morgan, 4 M. & W. 281, 282. King v. Green, 6 Allen, 139. Cranson v. Goss, 107 Mass. 439, 441.

Exceptions sustained.